Appeal from a judgment of the County Court of Saratoga County (Williams, J.), rendered February 6, 1992, upon a verdict convicting defendant of the crimes of sodomy in the second degree (two counts), rape in the second degree, rape in the third degree (three counts) and sodomy in the third degree (two counts).
Defendant argues that his trial counsel was ineffective because he failed to call witnesses to the results of an alleged beating by a police officer after defendant’s arrest and before defendant gave a detailed statement to the police. The issues concerning the alleged assault, however, were fully explored at the suppression hearing. Based on the record before us, it cannot be said that defendant was not provided with meaningful representation. With respect to any other claims of inadequate representation, they have been examined and rejected as lacking in merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Cardona, JJ., concur. Ordered that the judgment is affirmed.